DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application claims priority to a number of prior-filed applications.  Claims 1-13 are pending and subject to examination in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the term “the r” is recited.  What is “the r”?  In this regard should “r” be deleted?

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as unpatentable over Carlson (U.S. Patent Application Publication No. 2007/0193150), in view of Paulsen (U.S. Patent Application Publication No. 2009/0113838).
Regarding independent claim 1, and dependent claims 7-10 and 13, Carlson describes a ventilation and water control system, comprising: 
a vented and water control panel (156) located between sheathing panel (10) and an exterior cladding panel (104), the vented and water control panel having a front surface and a rear surface having a ventilation and drainage pattern integral thereto (178; Figs. 3 and 6).
Carlson’s ventilation pattern does not appear to be shaped as claimed.  As evidenced by Paulsen, it was old and well-known in the art to utilize an omnidirectional pattern shaped as claimed to permit drainage without forced routing within a particular channel, so gravity truly determines water routing (see e.g., Fig. 7; ¶ [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an omnidirectional pattern shaped as claimed to permit drainage without forced routing within a particular channel, so gravity truly determines water routing, as taught by Paulsen.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Carlson as modified by Paulsen results in the claimed invention.

Regarding claim 2, the vented and water control panel of Carlson is a strip (Figs. 3 and 6).

Regarding claim 3, the vented and water control panel of Carlson is a starter strip located between a lowest exterior siding panel and the sheathing layer (Figs. 3 and 6).

Regarding claim 4, the vented and water control panel of Carlson is located between the exterior cladding panel and an interior insulation layer (Figs. 3 and 6).

Regarding claim 5, the vented and water control panel and the exterior cladding panel of Carlson comprise the same material (¶ [0051]).

Regarding claim 6, the material of Carlson is selected from the group of cement, cement-based, fiber-cement, hard-board, OSB, PVC, wood fiber/resin composite, gypsum, metal, wood, wood-based, plastic, glass fiber, and composite materials thereof (¶ [0051]).

Regarding claim 11, the front surface of Carlson has a second ventilation and drainage pattern (178) integral thereto (Fig. 6).

Regarding claim 12, the exterior cladding panel of Carlson is lapped siding (Figs. 3 and 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-36 of U.S. Patent No. 9,394,696.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '696 patent or they are obvious variants thereof.

Response to Arguments
Applicant’s arguments filed on 12 March 2021 have been fully considered but are not persuasive of error for at least the following reasons.
Applicant’s main substantive argument appears to be that Carlson teaches away from an omnidirectional ventilation pattern.
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 1550 (Fed. Cir. 1983).  Whether a reference teaches away from a claimed invention is a question of fact.  In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005).  “‘A reference may be said to teach away when a person of ordinary skill, upon reading the reference, … would be led in a direction divergent from the path that was taken by the applicant.’”  In re Haruna, 249 F.3d 1327, 1335 (Fed. Cir. 2001) (quoting Tec Air, Inc. v. Denso Mfg. Mich. Inc., 192 F.3d 1353, 1360 (Fed. Cir. 1999)).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).
Applicant’s “teaching away” argument is not persuasive because Applicant has not directed the Examiner to any teachings in the prior art which criticizes, discredits, or otherwise discourages the solution claimed.  See In re Fulton, 391 F.3d at 1201.  Rather, the teachings of Carlson cited by Applicant merely indicate preferred embodiments of his invention or that of the prior art, not an absolute requirement for utilizing only a vertically-oriented ventilation pattern.  “[C]ase law does not require that a particular combination must be the preferred, or the most desirable, combination described in the prior art in order to provide the motivation for the current Id. at 1200.  Moreover, Applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art, and thus, are unpersuasive.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  In the present case, Applicant has not set forth any persuasive, objective evidence (e.g., Affidavits or Declarations) establishing that the suggested combination would not work, or that the combination is beyond the technical skill of one of ordinary skill in the art.
Additionally, the Examiner notes that Applicant’s arguments appear to take Carlson’s teachings out of context.  In this regard, Carlson does not criticize systems with ventilation patterns that allow water to drain in both horizontal and vertical directions.  Rather, Carlson appears to criticize systems that create horizontal voids that can collect water ([¶ 0158]) or systems with furring strips positioned only in a horizontal direction ([¶ 0161]).  These teachings do not criticize, discredit, or otherwise discourage the solution claimed in the present invention (i.e., an omnidirectional ventilation pattern).  Thus, Applicant’s arguments are misdirected.
Applicant appears to assert that the double patenting rejection is improper because the claims of the '696 patent require more structure than required by the pending claims.  This assertion is not germane to double patenting, as the pending claims clearly lack novelty in view of the claims of the '696 patent.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635